Name: Commission Directive 2001/53/EC of 10 July 2001 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance)
 Type: Directive
 Subject Matter: maritime and inland waterway transport;  United Nations;  transport policy;  environmental policy;  technology and technical regulations
 Date Published: 2001-07-28

 Avis juridique important|32001L0053Commission Directive 2001/53/EC of 10 July 2001 amending Council Directive 96/98/EC on marine equipment (Text with EEA relevance) Official Journal L 204 , 28/07/2001 P. 0001 - 0028Commission Directive 2001/53/ECof 10 July 2001amending Council Directive 96/98/EC on marine equipment(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 80(2) thereof,Having regard to Council Directive 96/98/EC of 20 December 1996 on marine equipment(1), as amended by Commission Directive 98/85/EC(2), and in particular Article 17, the first and second indents thereof,Whereas:(1) For the purposes of Directive 98/96/EC, the international conventions, including the 1974 SOLAS Convention, and testing standards are those, together with their amendments, in force on the date of the adoption of that Directive.(2) Amendments to the SOLAS Convention and to other international conventions and new testing standards have entered into force since the adoption of that Directive or will enter into force shortly.(3) New rules regarding the equipment to be placed on board ships have been laid down by those instruments.(4) Directive 96/98/EC should be amended accordingly.(5) The measures provided for in this Directive are in accordance with the opinion of the Committee set up by Article 12 of Council Directive 93/75/EEC(3),HAS ADOPTED THIS DIRECTIVE:Article 1Directive 96/98/EC is hereby amended as follows:1. Article 2 is amended as follows:In points (c), (d) and (n), the words "on 1 January 1999" are replaced by "on 1 January 2001".2. Annex A is replaced by the text in the Annex to this Directive.Article 2Equipment listed as "new item" under the heading "item designation" of Annex A.1, and manufactured before the date referred to in Article 3(1), may be placed on the market and on board a Community ship, the certificates of which were issued by or on behalf of a Member State in accordance with international conventions, during the two years following that date if it was manufactured in accordance with procedures for type-approval already in force within the territory of that Member State before the date of the adoption of this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than six months after its date of entry into force. They shall forthwith notify the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the provisions of national law, which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Done at Brussels, 10 July 2001.For the CommissionLoyola De PalacioVice-President(1) OJ L 46, 17.2.1997, p. 25.(2) OJ L 315, 25.11.1998, p. 14.(3) OJ L 247, 5.10.1993, p. 19.ANNEX"ANNEX AANNEX A.1: EQUIPMENT FOR WHICH DETAILED TESTING STANDARDS ALREADY EXIST IN INTERNATIONAL INSTRUMENTSNotes applicable to the whole of Annex A.1General:in addition to the testing standards specifically mentioned, a number of provisions, which must be checked during type-examination (type-approval) as referred to in the modules for conformity assessment in Annex B, are to be found in the applicable requirements of the international conventions and the relevant resolutions and circulars of the IMO.Column 5:where IMO resolutions are cited, only the testing standards contained in relevant parts of the Annexes to the resolutions are applicable and exclude the provisions of the resolutions themselves.Column 5:for the purpose of identifying correctly the relevant standards, the test reports and the appropriate type-approval certificates shall specify the applied standard and its version as identified in the column.Column 5:where two sets of testing standards are indicated (separated by a ";"), each set fulfils all the testing requirements to meet IMO performance standards. Thus the testing of an item based on one of the sets is sufficient to demonstrate compliance with the requirements of the relevant international instruments.Column 6:where module H appears, module H plus design-examination certificate is to be understood.1. Life-saving appliances>TABLE>2. Marine-pollution prevention>TABLE>3. Fire protection>TABLE>4. Navigation equipmentNotes for Annex A.1, section 4, Navigation equipmentColumn 4:ITU recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.Column 5:Wherever reference is made to EN/IEC 61162, the relevant product testing standard shall be verified to define the applicable part of EN/IEC 61162.>TABLE>5. Radio-communication equipmentNotes for Annex A.1, section 5, Radio-communication equipmentColumn 4:ITU recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.Column 5:In case of conflicting requirements between IMO MSC/Circ. 862, cited for several items, and the product testing standards, the IMO MSC/Circ. 862 requirements shall take precedence.Column 5:Wherever reference is made to EN/IEC 61162, the relevant product testing standard shall be verified to define the applicable part of EN/IEC 61162.>TABLE>Annex A.2: EQUIPMENT FOR WHICH NO DETAILED TESTING STANDARDS EXIST IN INTERNATIONAL INSTRUMENTS1. Life-saving appliances>TABLE>2. Marine-pollution preventionp.m.3. Fire protection>TABLE>4. Navigation equipmentNotes for Annex A.2, section 4, Navigation equipmentColumns 3 and 4:References to SOLAS Chapter V are to SOLAS 1974 as amended by MSC 73 and entering into force on 1 July 2002.Column 4:ITU recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.>TABLE>5. Radio-communication equipmentNotes for Annex A.2, section 5, Radio-communication equipmentColumn 4:ITU recommendations cited are those referred to in the international conventions and the relevant resolutions and circulars of the IMO.>TABLE>6. Equipment required under Colreg 72>TABLE>7. Bulk carrier safety equipment>TABLE>"